internal_revenue_service number release date index number --------------------------------- ------------------------- ------------------------------------ --------------------------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc psi plr-166095-04 date april legend legend taxpayer spouse trust child child x date year year year year year year year law firm dear --------------------------------- ---------------------------------------------------------- --------------------------------------------------- -------------------------------------------------------- --------------------- -------------------- --------- --------------------------- ------- ------- ------- ------- ------- ------- ------- --------------------------------------------------- this is in response to a letter dated date from your authorized representative requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations and sec_2642 of the internal_revenue_code to make an election under sec_2632 the facts and representations submitted are summarized as follows on date taxpayer as grantor established an irrevocable_trust trust for the benefit of his children child and child and each child’s issue in the event a child dies prior to the trustee disposing of the child’s remaining balance in trust the trustee of trust is child trust owns a second to die life_insurance_policy on the lives of taxpayer and spouse in year sec_1 through taxpayer and spouse made transfers to trust to pay the annual premium on the policy trust does not own any other assets plr-166095-04 at the time of the creation of trust on date the automatic allocation rules under sec_2632 were not in effect accordingly the qualified_tax professional at law firm who prepared trust did not advise taxpayer and spouse of any necessity to make an election under these rules the automatic allocation rules became effective for transfers to trusts in year in year sec_5 and taxpayer and spouse each transferred dollar_figurex to trust this amount did not exceed the annual exclusion amount under sec_2503 and accordingly they did not file united_states gift and generation-skipping_transfer_tax returns form sec_709 to report those transfers to trust further taxpayer and spouse were not aware of the necessity to make the election under sec_2632 and accordingly did not seek the advice of a qualified_tax professional with respect to the election in year taxpayer and spouse became aware of the automatic allocation rules and the election under sec_2632 on form sec_709 for year taxpayer and spouse each reported their respective transfers to trust and elected to have the automatic allocation rules under sec_2632 not apply to those transfers and to future transfers to trust taxpayer and spouse request that taxpayer and spouse each be granted an extension of time under sec_301 pursuant to sec_2632 to have the automatic allocation rules contained in sec_2632 not apply to taxpayer’s and spouse’s year and transfers to trust under sec_2631 for purposes of determining the generation-skipping_transfer gst tax every individual is allowed a gst_exemption of dollar_figure adjusted for inflation as provided in sec_2631 which may be allocated by the individual to any property with respect to which the individual is the transferor for gst tax purposes under sec_2632 if any individual makes a transfer to a gst_trust as defined in sec_2632 any unused portion of such individual’s gst_exemption shall be allocated to the property transferred to the extent necessary to make the inclusion_ratio for such property zero sec_2632 provides that an individual may elect on a timely filed gift_tax_return to have this subsection not apply to any or all transfers made by such individual to a particular trust sec_2642 provides in part that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an election under sec_2632 sec_2642 provides that for purposes of determining whether to grant relief the time for making the election shall be treated as if not expressly prescribed by statute sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i plr-166095-04 sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin notice_2001_50 2001_2_cb_189 provides that taxpayers may seek an extension of time to make an election described in sec_2632 under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer failed to make the election because after exercising reasonable diligence taking into account the taxpayer's experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election trust is a gst_trust for purposes of sec_2632 we conclude that the requirements of sec_301_9100-3 have been satisfied therefore taxpayer and spouse are granted an extension of time of days from the date of this letter to elect pursuant to sec_2632 to have the automatic allocation rules contained in sec_2632 not apply to taxpayer’s and spouse’s year and transfers to trust the elections should be made on supplemental form sec_709 filed with the internal_revenue_service center cincinnati ohio a statement must be attached to each form_709 identifying the trust describing the transfers and specifically providing that the transferor is electing pursuant to sec_2632 to have the automatic allocation rules contained in sec_2632 not apply to the described transfers to the trust see prop_reg sec_26_2632-1 a copy of this letter should be attached to the form sec_709 a copy is enclosed for this purpose except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent plr-166095-04 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination sincerely heather c maloy associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter
